 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3
     10100 W. Charleston Blvd., Suite 250
 4   Las Vegas, Nevada 89135
     Telephone: 702/948-8771
 5   Facsimile:   702/948-8773

 6   Attorney for Defendants Hachiman, LLC dba
     Palomino Club and Lacy’s, PalominoClub, LLC
 7
     dba Palomino Club, Lacy’s LLC, Adam Gentile
 8   and Craig Parks

 9                              UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11
     UNITED SPECIALTY INSURANCE                        Case No.: 2:16-cv-02784-APG-EJY
12   COMPANY, a Delaware corporation,
                                                  STIPULATION AND ORDER
13                          Plaintiff,            EXTENDING THE TIME FOR
     vs.                                          DEFENDANTS TO FILE RESPONSE TO
14                                                PLAINTIFF’S MOTION FOR FURTHER
15   HACHIMAN, LLC dba PALOMINO CLUB and RELIEF OR, IN THE ALTERNATIVE, TO
     LACY’S, a Nevada limited liability company;  AMEND THE JUDGMENT
16   PALOMINO CLUB, LLC dba Palomino Club, a
     Nevada limited liability company; LACY’S LLC (First Request)
17   dba LACY’S, a Nevada limited liability
     company; ADAM GENTILE, an individual;
18   CRAIG PARKS, an individual; DEREK
19   FESOLAI, an individual; ALEXANDER
     POTASI, an individual; DOE INDIVIDUALS I
20   through X, inclusive and ROE BUSINESS
     ENTITIES I through X, inclusive,
21
                           Defendants.
22

23          United Specialty Insurance Company (“Plaintiff”) and Hachiman, LLC dba Palomino

24   Club and Lacy’s, Palomino Club, LLC dba Palomino Club, Lacy’s LLC, Adam Gentile, and

25   Craig Parks (“Defendants”) state the following:

26          1.     Plaintiff United Specialty Insurance Company filed its Motion for Further Relief

27   or, in the Alternative, to Amend the Judgment (ECF No. 79) (“Motion”) on January 31, 2020.

28
 1          2.      The current deadline for Defendants to file their Response to the Motion is
 2   February 14, 2020.
 3          3.      A ten-day extension is sought to respond to the Motion in good faith and not for
 4   purposes of undue delay. An extension is sought given that counsel for Defendants’ counsel is
 5   departing Las Vegas to attend to an out of state family matter involving his elderly parents in the
 6   Midwest, together with ancillary workload matters.
 7          4.      The parties agree that Defendants will have up to and including February 24,
 8   2020 to file a Response.
 9          IT IS SO AGREED AND STIPULATED:
10   CHRISTIAN, KRAVITZ, DICHTER,                       SANTORO WHITMIRE
     JOHNSON & SLUGA, LLC
11

12
     /s/ L. Renee Green                A                /s/ James E. Whitmire                A
13   Martin J. Kravitz, Esq.                            James E. Whitmire, Esq.
     Nevada State Bar No. 83                            Nevada State Bar No. 6533
14   L. Renee Green, Esq.                               10100 W. Charleston Blvd., Suite 250
     Nevada State Bar No. 12755                         Las Vegas, NV 89135
15   8985 S. Eastern Avenue, Suite 200                  Phone No.: (702) 948-8771
     Las Vegas, NV 89123                                E-mail: jwhitmire@santoronevada.com
16
     Phone: (702) 362-6666
17   Fax: (702) 992-1000                                Attorney for Defendants Hachiman,
     Email: mkravitz@ksjattorneys.com                   LLC dba Palomino Club and Lacy’s,
18           rgreen@ksjattorneys.com                    PalominoClub, LLC dba Palomino
                                                        Club, Lacy’s LLC, Adam Gentile
19   Attorneys for Plaintiff                            and Craig Parks
20

21                                         IT IS SO ORDERED:

22

23                                         ___________________________________
24                                         UNITED    STATESDISTRICT
                                           UNITED STATES        MAGISTRATE/DISTRICT
                                                                     JUDGE
                                           JUDGE
                                           Dated: February 12, 2020.
25
                                           DATED: ____________________________
26

27

28
                                                    -2-
